DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is in response to the applicant’s application filed on 09/03/2020. Claim 9 has been cancelled. Claims 1-8 and 10-14 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies filed September 3rd, 2020 of papers required by 37 CFR 1.55. Examiner acknowledges claimed priority date of May 30th, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
‘acquisition module’,
‘judgment module’, and
‘monitoring module’ in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 8 recites ‘acquisition module’,
‘judgment module’, and
‘monitoring module.’
Claim 8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites “‘acquisition module’, ‘judgment module’, and ‘monitoring module’
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure only mentions the scheduler as software and the structure described in the specification does not perform the entire function in the claim. “[0020] The scheduler 120 may write an entry in a master schedule that identifies the amount of space required and the node ID of the member for reference purposes.”
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “identifying, via a scheduler implemented in a server of a blockchain network, a transaction from a blockchain node to be committed to a blockchain of the blockchain network.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to how to ‘identify, via a scheduler, a transaction from a blockchain node to be committed to the network’. The applicant’s description recites [0024] “The scheduler 320 may be a software module operating on a server outside the blockchain 330. The process may include identifying blockchain space 314 and the total space available 316 for transactions in a current block or in multiple blocks of the blockchain 330” but does not positively describe how one of ordinary skill in the art could identify a transaction from a blockchain node to be committed to the network. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7 and 11-14 are directed to a Method, claim 8 is directed to a System and claim 10 is directed to a CRM. Therefore, claims 1-7 and 11-14 are directed to a statutory category of invention under Step 1. However, claims 8 is directed to a “software per se” 10 is directed to a transitory signal and are therefore not one of the statutory categories of invention. 
MPEP 2106.03 states that claims including only software are not directed to one of the statutory categories: “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. MPEP 2106.03(II): “A claim whose BRI covers both statutory and non-statutory embodiment’s embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”

Step 2A-1: Claim 1 recites: 
A blockchain-based security management method, applied to a security management platform, characterized by comprising: 
acquiring a state information of a first blockchain account, 
wherein the state information comprises at least one of a login location and a transaction situation, and the first blockchain account is any one of blockchain accounts registered on the security management platform; 
judging whether the first blockchain account is abnormal or not according to the state information; and 
monitoring a fund flow direction of the first blockchain account in a blockchain network if the first blockchain account is abnormal.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of a security management method comprising the monitoring of accounts using a distributed ledger. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the acquiring, judging, and monitoring aspects of certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claim 8 and 10 recites similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, Blockchain Network, Ethereum, and Hyperledger) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 8 (System) and claim 10 (storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘acquiring, judging and monitoring steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘blockchain’ could be interpreted as a distributed ledger system.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claim 2 further recites “judging whether the login location is matched with a common login location of the first blockchain account or not, wherein the login location comprises at least one of a network identifier and a geographic location; and determining that the first blockchain account is abnormal if the login location is not matched with the common login location.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 2 is patent ineligible.
Dependent claim 3 further recites “judging whether the transaction situation meets a transaction limiting condition of the first blockchain account or not, wherein the transaction situation comprises at least one of a transaction number and a transaction amount; and determining that the first blockchain account is abnormal if the transaction situation meets the transaction limiting condition.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
Dependent claim 4 further recites “sending an early warning information that the first blockchain account is abnormal to a user; and monitoring the fund flow direction of the first blockchain account in the blockchain network when a confirmation operation input by the user for the early warning information is detected.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Dependent claim 5 further recites “judging whether the fund flow direction of the first blockchain account in the blockchain network is a fund transfer between the first blockchain account and a second blockchain account registered on the security management platform or not, and acquiring a target blockchain account, to which the fund is transferred, in the second blockchain account if a result is yes, wherein the second blockchain account is any one of the blockchain accounts registered on the security management platform except the first blockchain account.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 5 is patent ineligible.
Dependent claim 6 further recites “receiving a registration request about the first blockchain account, wherein the registration request carries a user information, a common login location information and a transaction limiting condition; and verifying the user information, and registering the first blockchain account when the user information is successfully verified.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.
Dependent claim 7 further recites “characterized in that the security management platform accesses the blockchain network via Ethereum or Hyperledger.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond Ethereum or Hyperledger  which are just further forms of a distributed ledger) and those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 11 further recites “sending an early warning information that the first blockchain account is abnormal to a user; and monitoring the fund flow direction of the first blockchain account in the blockchain network when a confirmation operation input by the user for the early warning information is detected.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
Dependent claim 12 further recites “sending an early warning information that the first blockchain account is abnormal to a user; and monitoring the fund flow direction of the first blockchain account in the blockchain network when a confirmation operation input by the user for the early warning information is detected.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 12 is patent ineligible.
Dependent claim 13 further recites “judging whether the fund flow direction of the first blockchain account in the blockchain network is a fund transfer between the first blockchain account and a second blockchain account registered on the security management platform or not, and acquiring a target blockchain account, to which the fund is transferred, in the second blockchain account if a result is yes, wherein the second blockchain account is any one of the blockchain accounts registered on the security management platform except the first blockchain account.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 13 is patent ineligible.
Dependent claim 14 further recites “judging whether the fund flow direction of the first blockchain account in the blockchain network is a fund transfer between the first blockchain account and a second blockchain account registered on the security management platform or not, and acquiring a target blockchain account, to which the fund is transferred, in the second blockchain account if a result is yes, wherein the second blockchain account is any one of the blockchain accounts registered on the security management platform except the first blockchain account.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 14 is patent ineligible.

Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-8 and 10-14 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, (WO2015/024506) “Zhang” and Galebach et al, (US2019/0147431) “Galebach”.

Regarding claim 1, Zhang teaches: A blockchain-based security management method, applied to a security management platform, characterized by comprising: 
	acquiring a state information (e.g. status) of a first […] account, wherein the state information comprises at least one of a login location and a transaction situation, and the first […] account is any one of […] accounts registered on the security management platform; (PDF page 6, Lines 9-12: An abnormal account needs to monitor the login status of the account, and the server can obtain the location information of the user according to the login request)
	Examiner notes that the limitation which includes the phrase “the first blockchain account is any one of blockchain accounts registered on the security management platform” found in the acquiring step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	judging whether the first […] account is abnormal or not according to the state information; and (PDF page 6, Lines 9-12: An abnormal account needs to monitor the login status of the account, and the server can obtain the location information of the user according to the login request)
	Examiner notes that the term ‘abnormal’ or ‘not according to the state information’ is undefined. Therefore, according to BRI the terms are open to a wide range of interpretation. 

Zhang does not explicitly teach ‘blockchain’ nor ‘fund flow’, however Galebach teaches:
	monitoring a fund flow direction of the first blockchain account in a blockchain network if the first blockchain account is abnormal ([0079] A credit scoring application, coupled to the credit protocol application 332, may use the permanent association to enable creditors (lenders) to prove that debtors (borrowers) do not have unknown financial resources, such as additional, unknown lines of credit or debt and compare the lines of credit to the cash flows, income, assets, and such of the user 650.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the monitoring of abnormal accounts of Zhang with the cash flow monitoring on the blockchain of Galebach in order to insure the proper function of the accounts in the way that the user/owner has anticipated. In other words, it would be obvious to add cash flow monitoring to login location monitoring in order to secure the account from fraudulent activity.
	Claims 8 and 10 correspond generally to claim 1 and are rejected according to the same criteria.

Regarding claim 2, Zhang teaches: The method according to claim 1, characterized in that the state information comprises the login location, and the operation of judging whether the first blockchain account is abnormal or not according to the state information comprises: 	judging whether the login location is matched with a common login location of the first […] account or not, (Pg. 4, Lines 1-2: Optionally, the determining whether the location information meets the preset login condition comprises: determining whether the location information belongs to the common login area)
	wherein the login location comprises at least one of a network identifier and a geographic location; and (Pg. 4, Lines 1-2: Optionally, the determining whether the location information meets the preset login condition comprises: determining whether the location information belongs to the common login area)
	determining that the first […] account is abnormal (e.g. performed or not) if the login location is not matched with the common login location (Pg. 6, Lines 14-15: In step 102, the server determines whether the location information satisfies the preset login condition. If yes, step 103 is performed. If not, step 104 is performed.)

Regarding claim 3, Zhang teaches: The method according to claim 1, characterized in that the state information comprises the transaction situation, the operation of judging whether the first blockchain account is abnormal or not according to the state information comprises:
	judging whether the transaction situation meets a transaction limiting condition of the first […] account or not, (Pg. 4, Lines 1-2: Optionally, the determining whether the location information meets the preset login condition comprises: determining whether the location information belongs to the common login area)
	Examiner notes that one of ordinary skill in the art would be unsure as to what the limiting condition may be. Therefore, according to BRI, the interpretation is open to the Examiner to be determined. For purposes of compact prosecution, Examiner determines that the limiting condition is the location of the log in.
	wherein the transaction situation comprises at least one of a transaction number and a transaction amount; and (Pg. 6, Lines 6-7: It is to be understood that, in addition to the identification information (such as the account number, the account name, and the like) of the account that is requested to be logged in, the login request may further include a user name, a password, and the like, which is not limited herein.)
	determining that the first blockchain account is abnormal if the transaction situation meets the transaction limiting condition (Pg. 6, Lines 6-7: It is to be understood that, in addition to the identification information (such as the account number, the account name, and the like) of the account that is requested to be logged in, the login request may further include a user name, a password, and the like, which is not limited herein.)

Regarding claim 4, Zhang teaches: The method according to any one of claim 1, characterized in that the operation of monitoring the fund flow direction of the first blockchain account in the blockchain network comprises: 
	sending an early warning information (e.g. Fig. 1, In step 104, the user is denied access to the account) that the first blockchain account is abnormal to a user; and (Pg. 6, Lines 11-12: An abnormal account needs to monitor the login status of the account, and the server can obtain the location information of the user according to the login request.)
	[…] confirmation operation input by the user for the early warning information is detected (Fig. 1, In step 103, the user is allowed to log in to the account.)
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference, that in Zhang, an early warning is the locking out of the client from the account and that the acknowledgement is automatic. Therefore, if the correct user wants to log in, the correct log in information is required.

Zhang does not explicitly teach ‘fund flow’ direction, however Galebach teaches:
	monitoring the fund flow direction of the first blockchain account in the blockchain network when a confirmation operation input by the user for the early warning information is detected ([0079]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the monitoring of abnormal accounts of Zhang with the cash flow monitoring on the blockchain of Galebach in order to insure the proper function of the accounts in the way that the user/owner has anticipated. In other words, it would be obvious to add cash flow monitoring to login location monitoring in order to secure the account from fraudulent activity.

Regarding claim 5, Galebach teaches: The method according to any one of claim 1, characterized in that the operation of monitoring the fund flow direction of the first blockchain account in the blockchain network comprises: 
	judging whether the fund flow direction of the first blockchain account in the blockchain network is a fund transfer between the first blockchain account and a second blockchain account registered on the security management platform or not, and ([0002] Presently it is only possible to move money on the blockchain in the form of cash. For example, Bitcoin democratized the transfer and storage of money, and the Ethereum Blockchain democratized the creation and storage of monetary contracts.)
	acquiring a target blockchain account, to which the fund is transferred, in the second blockchain account if a result is yes, wherein the second blockchain account is any one of the blockchain accounts registered on the security management platform except the first blockchain account ([0040] Existing applications use the distributed ledger network 200 to transfer and record the movement of digital money in the form of blockchain based records, such as tokens or Bitcoins, known as cryptocurrency. Embodiments of the present invention expand the use of the distributed ledger network 200 to securely create, record, and track debt and credit transactions between users in the distributed ledger network 200.)

Regarding claim 6, Zhang teaches: The method according to claim 1, characterized in that before acquiring the state information of the first blockchain account, the method also comprises: 
	receiving a registration request about the first blockchain account, wherein the registration request carries a user information, a common login location information and a transaction limiting condition; and (pg. 6, lines 7-9: It is to be understood that, in addition to the identification information (such as the account number, the account name, and the like) of the account that is requested to be logged in, the login request may further include a user name, a password, and the like, which is not limited herein.)
	verifying (e.g. satisfies the preset login condition) the user information, and registering the first blockchain account when the user information is successfully verified (Fig. 1, In step 102, the server determines whether the location information satisfies the preset login condition. If yes, step 103 is performed. If not, step 104 is performed.)

Regarding claim 7, Galebach teaches:  The method according to claim 1, characterized in that the security management platform accesses the blockchain network via Ethereum or Hyperledger ([0001])

Regarding claim 11, Zhang teaches: The method according to claim 2, characterized in that the operation of monitoring the fund flow direction of the first blockchain account in the blockchain network comprises: 
	sending an early warning information that the first blockchain account is abnormal to a user; and (e.g. Fig. 1, In step 104, the user is denied access to the account)

Zhang does not explicitly teach ‘fund flow’ direction, however Galebach teaches:
	monitoring the fund flow direction of the first blockchain account in the blockchain network when a confirmation operation input by the user for the early warning information is detected ([0079]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the monitoring of abnormal accounts of Zhang with the cash flow monitoring on the blockchain of Galebach in order to insure the proper function of the accounts in the way that the user/owner has anticipated. In other words, it would be obvious to add cash flow monitoring to login location monitoring in order to secure the account from fraudulent activity.

Regarding claim 12, Zhang teaches: The method according to claim 3, characterized in that the operation of monitoring the fund flow direction of the first blockchain account in the blockchain network comprises: 
	sending an early warning information that the first blockchain account is abnormal to a user; and (e.g. Fig. 1, In step 104, the user is denied access to the account)

Zhang does not explicitly teach ‘fund flow’ direction, however Galebach teaches:
	monitoring the fund flow direction of the first blockchain account in the blockchain network when a confirmation operation input by the user for the early warning information is detected ([0079]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the monitoring of abnormal accounts of Zhang with the cash flow monitoring on the blockchain of Galebach in order to insure the proper function of the accounts in the way that the user/owner has anticipated. In other words, it would be obvious to add cash flow monitoring to login location monitoring in order to secure the account from fraudulent activity.

Regarding claim 13, Galebach teaches: The method according to claim 2, characterized in that the operation of monitoring the fund flow direction of the first blockchain account in the blockchain network comprises: 
	judging whether the fund flow direction of the first blockchain account in the blockchain network is a fund transfer between the first blockchain account and a second blockchain account registered on the security management platform or not, and ([0002] Presently it is only possible to move money on the blockchain in the form of cash. For example, Bitcoin democratized the transfer and storage of money, and the Ethereum Blockchain democratized the creation and storage of monetary contracts.)
	acquiring a target blockchain account, to which the fund is transferred, in the second blockchain account if a result is yes, wherein the second blockchain account is any one of the blockchain accounts registered on the security management platform except the first blockchain account ([0040] Existing applications use the distributed ledger network 200 to transfer and record the movement of digital money in the form of blockchain based records, such as tokens or Bitcoins, known as cryptocurrency. Embodiments of the present invention expand the use of the distributed ledger network 200 to securely create, record, and track debt and credit transactions between users in the distributed ledger network 200.)

Regarding claim 14, Galebach teaches: The method according to claim 3, characterized in that the operation of monitoring the fund flow direction of the first blockchain account in the blockchain network comprises: 
	judging whether the fund flow direction of the first blockchain account in the blockchain network is a fund transfer between the first blockchain account and a second blockchain account registered on the security management platform or not, and ([0002] Presently it is only possible to move money on the blockchain in the form of cash. For example, Bitcoin democratized the transfer and storage of money, and the Ethereum Blockchain democratized the creation and storage of monetary contracts.)
	acquiring a target blockchain account, to which the fund is transferred, in the second blockchain account if a result is yes, wherein the second blockchain account is any one of the blockchain accounts registered on the security management platform except the first blockchain account ([0040] Existing applications use the distributed ledger network 200 to transfer and record the movement of digital money in the form of blockchain based records, such as tokens or Bitcoins, known as cryptocurrency. Embodiments of the present invention expand the use of the distributed ledger network 200 to securely create, record, and track debt and credit transactions between users in the distributed ledger network 200.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685